Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-24802-MC-SCOLA/TORRES



  PRISCILLA RAINEY,

               Plaintiff,

  v.

  JAYCEON TERRELL TAYLOR,

              Defendant.
  ___________________________________________/

                         ORDER ON DEFENDANT’S
                  MOTION TO QUASH SERVICE OF SUBPOENA

        This matter is before the Court after Jayceon Terrell Taylor (“Defendant”)

  moved to quash service of a subpoena on Andrew Williams, Esq., Defendant’s

  counsel. 1 [D.E. 12]. Plaintiff filed her response in opposition to the motion on April

  11, 2019, [D.E. 14], and Defendant filed his reply one week later. [D.E. 15].

  Therefore, Defendant’s motion is now ripe for disposition. After careful

  consideration of the parties’ briefing materials, the relevant authorities governing




  1      Mr. Williams is the attorney of record for Defendant in the above-styled
  action. [D.E. 12, Ex. 1]. Mr. Williams is also the attorney of record for Defendant in
  a case brought by Plaintiff against Defendant that was decided by the United States
  District Court for the Northern District of Illinois and is currently on appeal. Id.; see
  Rainey v. Taylor, 2018 WL 4181495, at *1 (N.D. Ill. Aug. 31, 2018).
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 2 of 9



  the dispute, and for the reasons discussed below, Defendant’s motion is GRANTED

  in part and DENIED in part. 2

                            I.    FACTUAL BACKGROUND

        This dispute arises from Plaintiff’s attempt to collect a multimillion-dollar

  judgment awarded by a jury in the United States District Court for the Northern

  District of Illinois. See Rainey, 2018 WL 4181495 at *12-15 (denying Defendant’s

  post-trial motions for a new trial and remittitur). To enforce that judgment,

  Plaintiff sought to depose Mr. Williams about non-privileged information relating to

  payments made by Defendant to Mr. Williams’ law firm. [D.E. 6, Ex. 1]. The

  Northern District of Illinois issued a subpoena duces tecum in accordance with Fed.

  R. Civ. P. 45 for that purpose. Id.

        Plaintiff employed Albert Rivera, a certified process server in Miami-Dade

  County, to effectuate personal service of the subpoena on the Williams Law Group,

  PLLC. [D.E. 14, Ex. 1]. On January 17, 2019, Mr. Rivera made various attempts to

  serve the subpoena on Mr. Williams, the law firm’s registered agent, at a residential

  address in South Miami listed with the Division of Corporations for the Florida

  Department of State. [D.E. 6, Ex. 1]. That residence was unoccupied. Id. Mr. Rivera

  then attempted to serve the subpoena on Mr. Williams at the office address listed

  on the law firm’s website, but to no avail; the law firm was not a tenant in that

  office building, and the security guard at the front desk had “never heard of” Mr.

  Williams’ law firm. Id.


  2     On April 4, 2019, the Honorable Robert N. Scola, Jr. referred Defendant’s
  motion to the undersigned Magistrate Judge for disposition. [D.E. 13].
                                           2
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 3 of 9



        Undeterred, Mr. Rivera then called the phone number listed on the law firm’s

  website. Id. Shortly thereafter, Mr. Williams returned Mr. Rivera’s call. Id. The

  fact that this three-and-one-half minute phone call took place is not in dispute, but

  the parties disagree as to what was said. Id.; [D.E. 14, Ex. 1]; [D.E. 15, Ex. 1]. Mr.

  Rivera’s sworn declaration states that Mr. Williams asked him to serve the

  subpoena via e-mail. [D.E. 14, Ex. 1]. Mr. Williams’ sworn declaration contends that

  he did not request service via e-mail and, importantly, that he neither waived nor

  received the appearance and mileage fee required by Fed. R. Civ. P. 45(b)(1). [D.E.

  15, Ex. 1]. Nevertheless, after receiving Plaintiff’s authorization to serve Mr.

  Williams via e-mail, Mr. Rivera e-mailed the subpoena to Mr. Williams on January

  28, 2019. [D.E. 14, Ex. 1].

        On the same day that the e-mail was sent, Mr. Rivera called Mr. Williams

  and requested that Mr. Williams confirm receipt of the subpoena via e-mail. Id.

  When Mr. Williams did not confirm receipt within three days, Mr. Rivera left Mr.

  Williams a voicemail. Id. To make a long story short, Mr. Williams was not present

  at Plaintiff’s deposition on February 6, 2019. [D.E. 6, Ex. 2]. Now this Court has

  been asked to determine whether service of the subpoena was proper. 3 [D.E. 12].

                                   II.    ANALYSIS

        Fed. R. Civ. P. 45 governs the service of subpoenas in a civil action:




  3      Plaintiff also argues that Defendant lacks standing to challenge the subpoena
  served on his lawyer under these circumstances. [D.E. 14]. Given that Mr. Williams
  is both the undersigned counsel on Defendant’s motion before this court and the
  would-be deponent, we find Plaintiff’s standing argument to lack merit. [D.E. 12].
                                            3
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 4 of 9



               By Whom and How; Tendering Fees. Any person who
               is at least 18 years old and not a party may serve a
               subpoena. Serving a subpoena requires delivering a copy
               to the named person and, if the subpoena requires that
               person's attendance, tendering the fees for 1 day's
               attendance and the mileage allowed by law.

  Fed. R. Civ. P. 45(b)(1). There is a split among the circuits as to whether delivery of

  the subpoena requires personal delivery. Compare Call of the Wild Movie, LLC v.

  Does, 770 F. Supp. 2d 332, 361-62 (D.D.C. 2011) (requiring personal service), with

  Bozo v. Bozo, No, 2013 WL 12128680, at *1-2 (S.D. Fla. Aug. 16, 2013) (requiring

  that service of subpoenas be reasonably calculated to insure receipt of the subpoena

  by the witness).

        A.     The proper method of service.

        The Eleventh Circuit has not yet ruled on whether Fed. R. Civ. P. 45 requires

  personal service, but many courts in this jurisdiction have declined to quash a

  subpoena when service was reasonably designed to ensure actual receipt of the

  subpoena. See, e.g., In re MTS Bank, 2018 WL 1718685, at *4 (S.D. Fla. Mar. 16,

  2018) (applying the rule of reasonable calculation when the subpoena was delivered

  to the deponent’s attorney and the deponent never denied being in receipt of the

  subpoena); TracFone Wireless, Inc. v. SCS Supply Chain LLC, 2019 WL 1323116, at

  *3-4 (S.D. Fla. Feb. 22, 2019) (permitting service of subpoenas via FedEx or UPS as

  such methods are reasonably calculated to ensure receipt of the subpoena by the

  witness); S.E.C. v. Rex Venture Grp., LLC, 2013 WL 1278088, at *2 (M.D. Fla. Mar.

  28, 2013) (finding that service was effectuated when made by FedEx and certified

  mail); Codrington v. Anheuser-Busch, Inc., 1999 WL 1043861, at *1-2 (M.D. Fla.

                                            4
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 5 of 9



  Oct. 15, 1999) (finding that “nothing in the plain language of the Rule requires

  personal service”).

          Given the circumstances surrounding Plaintiff’s chosen method of service, the

  Court finds that applying the rule of reasonable calculation is appropriate in this

  case. Rule 45 itself does not require service to be accomplished as per Rule 4; rather,

  it only requires “deliver[y]” of the subpoena. Fed. R. Civ. P. 45. Absent Eleventh

  Circuit authority to the contrary, the Court agrees that proof of actual notice is

  sufficient. See also Ott v. City of Milwaukee, 682 F.3d 552, 557 (7th Cir. 2012)

  (personal service not required).

          Here, Defendant does not dispute that Mr. Rivera tried to personally serve

  Mr. Williams several times before resorting to electronic communication. [D.E. 14,

  Ex. 1]. Defendant does not dispute that Mr. Williams received a copy of the

  subpoena via e-mail on January 28, 2019, more than a week after Mr. Rivera

  verbally notified Mr. Williams of the subpoena and its contents. Id. Furthermore,

  Defendant acknowledges that Mr. Williams and Mr. Rivera spoke immediately after

  the subpoena was e-mailed to Mr. Williams, and that during this conversation Mr.

  Williams learned that Plaintiff’s subpoena occupied his inbox. [D.E. 15, Ex. 1]. The

  only thing that Defendant has consistently disputed is whether Mr. Williams

  consented to be “serve[d]” by e-mail, but we find Mr. Williams’ consent to be

  irrelevant since the method of service employed by Plaintiff was reasonably

  calculated to ensure actual receipt of the subpoena. See Bozo, 2013 WL 12128680, at

  *1-2.



                                            5
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 6 of 9



        Assuming that Mr. Williams did not ask to be served via e-mail, the facts

  show that Plaintiff knew Mr. Williams was put on notice about the existence of the

  subpoena when he spoke with Mr. Rivera on January 17, 2019. Furthermore, the

  facts show that Plaintiff knew Mr. Williams was responsive to electronic

  communication but could not be physically located at either his law firm’s registered

  address or the address listed on its website. Therefore, given that Rule 45 does not

  expressly prohibit e-mail service and that a certified process server had already

  spoken with Mr. Williams about the matter, serving the subpoena on Mr. Williams

  via e-mail, in our view, was a reasonably calculated choice to ensure Williams’

  receipt of the subpoena. In fact, it was the reasonably calculated choice, as

  Defendant does not contest that Mr. Williams has actually possessed the subpoena

  since January 28, 2019. Therefore, the Court finds that the method of service was

  proper.

        B.     The failure to tender the attendance & mileage fee.

        In Defendant’s initial motion, he argued that the service of a subpoena via e-

  mail was a violation of Rule 5, the Rule that governs, inter alia, the service of

  pleadings. It is clear that in the initial Motion, Defendant misunderstood which

  Rule governed the service of subpoenas because he quoted Rule 5 at length in his

  and failed to mention Rule 45 until his reply, wherein he concedes that the latter is

  the controlling Rule. Nevertheless, in his reply, Defendant raises a new argument

  for why service of the subpoena was defective: Plaintiff failed to tender Mr.

  Williams with the requisite attendance and mileage fee. [D.E. 15].



                                           6
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 7 of 9



        Defendant is correct to point out that, if a private party seeks to compel a

  person’s attendance through a subpoena, then that party must tender a fee for the

  person’s time and travel. Fed. R. Civ. P. 45(b)(1); see, e.g., Tedder v. Odel, 890 F.2d

  210, 211 (9th Cir. 1989) (“Fees must be tendered concurrently with the subpoena.”);

  In re Dennis, 330 F.3d 696, 704-05 (5th Cir. 2003) (“[A] court does not abuse its

  discretion by quashing a subpoena where the subpoenaing party tendered no

  mileage allowance whatsoever.”); Gregg v. Clerk of United States Dist. Court, 160

  F.R.D. 653, 654 (N.D. Fla. 1995) (holding that Rule 45 requires the simultaneous

  tendering of witness fees and reasonably estimated mileage as allowed by law);

  Shiman v. Nissan Motor Co., Ltd., 2009 WL 10699121, at *4 (S.D. Fla. Jan. 8, 2009)

  (“As numerous courts have held, for service of a deposition subpoena to be proper,

  the server must simultaneously serve the subpoena and tender the witness fee and

  reasonable estimated mileage.”).

        Because Plaintiff does not claim to have provided Mr. Williams with the fee

  required by Rule 45, it would seem that the absence of this fee should carry the day

  for Defendant; we are reluctant, however, to dispose of the motion on an issue that

  was not raised until Defendant’s reply, as the Local Rules for the Southern District

  of Florida provide that a reply memorandum “shall be strictly limited to rebuttal of

  matters raised in the memorandum in opposition without re-argument of matters

  covered in the movant’s initial memorandum of law.” S.D. Fla. L. R. 7.1(c). Thus, a

  reply memorandum “may not raise new arguments or evidence, particularly where

  the evidence was available when the underlying motion was filed and the movant



                                            7
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 8 of 9



  was aware (or should have been aware) of the necessity of the evidence.” Lage v.

  Ocwen Loan Servicing LLC, 145 F. Supp. 3d 1172, 1181 (S.D. Fla. 2015).

        In this instance, Defendant’s misinterpretation of the Federal Rules of Civil

  Procedure is an insufficient reason for deviation from the technical demands of

  practice in the Southern District of Florida. S.D. Fla. L. R. 7.1(c); Lage, 145 F. Supp.

  3d at 1181. While Defendant makes a valid argument in his reply about the

  financial demands of Fed. R. Civ. P. 45, the argument was raised too late. Thus,

  assuming Plaintiff has not yet paid the appropriate appearance and mileage fee to

  Mr. Williams as required by Fed. R. Civ. P. 45, then the Court, in its discretion, will

  provide her with an opportunity to timely cure this deficiency, so as to enforce the

  existing subpoena.

                                  III. CONCLUSION

        For the foregoing reasons, it is hereby ORDERED that Defendant’s motion

  to quash service of subpoena on Andrew Williams, Esq. is GRANTED in part and

  DENIED in part:

        1.     If Plaintiff still wishes to depose Mr. Williams, she must tender him

  the appropriate fee as required by Rule 45 within 14 days. If only non-privileged

  production of records is demanded, tender is not necessary.

        2.     Within 30 days of this Order, and after receipt of the appropriate fee,

  Mr. Williams must (i) appear for deposition and (ii) materially comply with the

  subpoena duces tecum served upon him on January 28, 2019.




                                             8
Case 1:18-mc-24802-RNS Document 16 Entered on FLSD Docket 04/30/2019 Page 9 of 9



        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of

  April, 2019.


                                           /s/ Edwin G. Torres
                                           EDWIN G. TORRES
                                           United States Magistrate Judge




                                       9
